Citation Nr: 0937678	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for bilateral sensorineural hearing loss from August 20, 
2003, to August 31, 2006, to include the propriety of the 
reduction from 30 to 20 percent as of September 1, 2006.

2.  Entitlement to an effective date earlier than May 16, 
2000, for the grant of an increased rating to 10 percent for 
a scar on the left lower leg.

3.  Entitlement to an initial rating greater than 10 percent 
for scrotal dermatitis.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran had a hearing before the 
Board in June 2007 and the transcript is of record.  

The case was brought before the Board in October 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Since the last July 2009 Supplemental Statement of the Case 
(SSOC) was issued, the Veteran has sent in several letters 
further explaining his contentions and, most importantly, 
indicating he wished to change representation.  Most 
recently, the Board received a letter from the Veteran in 
August 2009 indicating he spoke with a representative from 
the Disabled American Veteran who he wished to represent him 
and asked the Board to hold off on adjudication until his new 
representation had an opportunity to review the claims folder 
and further develop his claims. 

The Board, therefore, will remand this claim to allow the 
Veteran his opportunity to further develop his claims with 
new representation.

The Board further notes, during the pendency of this appeal, 
the RO in a September 2008 rating decision proposed an 
additional reduction of the Veteran's hearing loss from 20 
percent to 10 percent.  No follow up rating decision 
regarding the proposed reduction has yet taken place, and so 
it is unclear whether this issue is ripe for review.  The 
Veteran, moreover, in multiple statements has requested a 
hearing with regard to this issue as well as his skin issue.  
A hearing before a DRO was scheduled and cancelled in March 
2009, but the Veteran has since indicated he still wishes to 
have a hearing with regard to these issues.  

The Court has determined that the Veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  In this case, the Veteran was 
afforded a hearing before the Board in June 2007, but this 
was prior to the September 2008 rating decision proposing an 
additional reduction of the disability rating assigned for 
the Veteran's service-connected hearing loss, an issue 
currently on appeal here.  Also, it is unclear whether the 
Veteran wanted a DRO hearing or a new hearing before the 
Board in light of the new rating decision.  Accordingly, the 
RO should clarify with the Veteran if he still desires a 
hearing and if he is seeking a hearing before a DRO or a new 
hearing before the Board. 

Skin Condition

With regard to the Veteran's skin condition, a September 2008 
rating decision, in pertinent part, granted service 
connection for scrotal dermatitis and assigned the condition 
an initial rating of 10 percent.  The Veteran timely provided 
his notice of disagreement (NOD) in January 2009 with respect 
to this issue.

Accordingly, the claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify with the Veteran 
if he still desires a hearing, and whether 
he is seeking a hearing before a DRO or 
before the Board.  If appropriate, the RO 
should then make arrangements to schedule 
the Veteran for the hearing requested.

2.  After the above is complete, 
readjudicate the Veteran's claims 
regarding hearing loss and the scar on the 
left lower leg.  In regards to the 
Veteran's hearing loss claim, the 
readjudication should specifically address 
entitlement to a higher initial rating, 
the propriety of the reduction and whether 
an extraschedular evaluation is warranted.  
With regard to an effective date earlier 
than May 16, 2000, for the grant of an 
increased rating to 10 percent for a scar 
on the left lower leg, readjudication 
should fully address the merits of the 
claim.  If any of the claims remain 
denied, issue a SSOC to the Veteran and 
his newly appointed representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain full and 
complete reasons and bases for all 
decisions rendered, particularly the 
earlier effective date claim, to include 
identification of all applicable laws and 
regulations. 

3.  Provide the Veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
rating greater than 10 percent for scrotal 
dermatitis. The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b). 
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

